Title: To George Washington from James Sinclair, 19 July 1758
From: Sinclair, James
To: Washington, George

 

Sir
Carlile [Pa.] the 19th Jully 1758

I am desired by General Forbes to acquaint you that there is sent up to Rays Town in Order to be forwarded to you at Fort Cumberland Eighty tents with Tent poles compleat for the use of your Regiment & Colonel Byrds. This number is all we have at this place at present. I am Sir Your most Obedient & most humble Servt

James Sinclair
A:D:Qr Mr Genl

